Title: From James Madison to James Monroe, 12 September 1804
From: Madison, James
To: Monroe, James


Sir,
Department of State September 12th. 1804
My letter of 20th. July made you acquainted with the irregularities committed by British ships of War in and adjoining the harbour of New York, and with the correspondence which had ensued between Mr Merry and myself. I now add copies of the letters which have since passed between us on that subject; with copies of documents since received relating to the same or to subsequent violations of our national rights.
From the letter of Mr Merry and its inclosures, you will discover that instead of promoting a redress of the injuries represented to him, he makes himself an advocate of the authors; and from my reply, that finding such to be the case, it is not proposed to protract the discussion with him. It rests consequently altogether with you to place the subject in the proper light before the British Government, and to press in a proper manner the satisfaction due to the United States from its justice and its friendly policy. In doing this, it need not be repeated that regard is to be had equally to a manly tone in stating the complaints, and to a conciliatory respect, in appealing to the motives from which a satisfactory interposition is expected. Mr Merry has endeavoured to construe a candid and friendly intimation of the dilemma to which the United States will be exposed by a continuance of such outrages, into an offensive threat, and will no doubt so present it to his Government. Should the language to which he refers not sufficiently otherwise explain itself, you are authorized to disclaim any intention on our part inconsistent with the respect which the United States owe and profess for the British Government, and which in this case best coincides with the respect which they owe to themselves. It must be recollected at the same time, that the expediency of some provisions against aggressions on our commerce and our harbours was a subject of very interesting deliberation with Congress at their last Session; that it was postponed under a hope that such provisions would be rendered unnecessary by the just and amicable regulations of the belligerent powers; and that it is more than probable that a disappointment in this particular can scarcely fail to revive the subject at the next Session. These considerations are too important not to be brought into view in your communications with the British Government; and you will know how and when to do it with the least risk of irritation, and consequently with the greatest probability of useful effect. I have the honor to be &c
James Madison
